DETAILED ACTION
The present application, filed on 09/14/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 09/14/2020.
Claims 1-12 are pending and have been considered below.

Priority
The application claims priority to foreign application DE 202018101635, filed on 03/23/2018, and is a 371 of PCT/EP2019/055664, filed on 03/07/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 12 is objected to because of the following informalities: “via the at least damping portion” should read, “via the at least one damping portion”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (DE 202017104817).
Regarding claim 1, Ono discloses {Figures 1-13} a steering wheel assembly {10} comprising a steering wheel skeleton {12}, an attachment component {14}, a connection element {16, 28, 48, 66} for fastening the attachment component {14} to the steering wheel skeleton {12}, and a first resilient damping element {26} that couples the connection element to the attachment component {14} so as to be able to oscillate, wherein a second resilient damping element {26} is provided which couples the connection element to the steering wheel skeleton so as to be able to oscillate {Figure 3}.  
Regarding claim 2, Ono discloses {Figures 1-13} the attachment component {14} is a mounting plate for an airbag module.  


Regarding claim 4, Ono discloses {Figures 1-13} the first damping element {26} is fixed substantially free from play, especially positively connected [0046-0048], to the steering wheel skeleton {12}.
Regarding claim 5, Ono discloses {Figures 9-11} the steering wheel skeleton {12} and the attachment component {14} include fastening holes {58}, wherein the connection element {66} comprises a connecting bolt {66} that extends along a bolt axis {S} through said fastening holes {Figure 9}.  
Regarding claim 6, Ono discloses {Figures 9-11} at least one of the damping elements {26} is axially biased along the bolt axis {S}.  
Regarding claim 7, Ono discloses {Figures 9-11} the first damping element {26} is in the form of a damping sleeve {Figure 11} and, with respect to the bolt axis {S} is radially arranged between the connecting bolt {66} and an edge of the fastening hole of the attachment component {14}, and/or in that the second damping element {26} is in the form of a damping sleeve and, with respect to the bolt axis {S}, is radially arranged between the connecting bolt {66} and an edge of the fastening hole of the steering wheel skeleton {12}.  
Regarding claim 10, Ono discloses {Figures 9-11} the first damping element {top of 26, 27} and the second damping element {bottom of 26, 27} are integrally formed and constitute one single damping element {26}.  
Regarding claim 12, Ono discloses {Figures 1-13} a steering wheel assembly {10}, comprising a steering wheel skeleton {12}, an attachment component {14}, at least one resilient .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Fosnaugh (US 4,785,144).
Regarding claim 8, Ono discloses {Figures 9-11} the connection element {66} comprises a screw bolt {66} having a screw head {68} and a screw shank {74, 76}, as well as a threaded sleeve {32} that the screw shank can be screwed at least partially into [0072].  
However, Ono does not explicitly disclose a screw nut that can be screwed at least partially onto the screw shank.
Fosnaugh teaches {Figure 3} a screw nut {88} that can be screwed at least partially onto a free end of the screw shank {52, 90}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the steering wheel assembly taught by Ono to 
Regarding claim 9, Ono discloses {Figures 1-13} the screw bolt {66} extends in the axial direction from the screw head {68} via a first shank portion {74} and an adjacent second shank portion {76} to a free end {72}, wherein the shank portions {74, 76} have different shank diameters, the second shank portion {76} is screwed into the threaded sleeve {32} and the damping elements {26} are axially arranged between the screw head {68} and the sleeve {32} in the area of the first shank portion {74}.  
However, Ono does not explicitly disclose a screw nut that can be screwed at least partially onto a free end of the screw shank.
Fosnaugh teaches {Figure 3} a screw nut {88} that can be screwed at least partially onto the screw shank {52, 90}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the steering wheel assembly taught by Ono to include a screw nut engaging a free end {72} of the screw bolt {66} in order to provide a well-known mount for an airbag module to a steering wheel skeleton {Col. 3, lines 26-38}.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Steiner (DE 3,710,173), as cited by applicant.
Ono does not explicitly disclose in an unloaded home position of the steering wheel assembly, both the attachment component and the steering wheel skeleton are spaced apart from the connection element and bear against the connection element exclusively via the first resilient damping element and/or the second resilient damping element.  

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the steering wheel assembly such that the steering wheel skeleton and the attachment component are spaced apart such that they exclusively bear against each other via damping elements in order to restrict or eliminate steering wheel vibrations [0005-0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Card (US 11,021,125) teaches a steering wheel assembly having pivotable airbag module. Scherzinger (US 6,398,255) teaches an airbag arrangement in vehicles. Walters (US 5,650,600) teaches an oscillated horn switch for an airbag module. Laue (US 6,464,247) teaches a steering wheel with an airbag module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616